DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 03 May 2022 stating “The examiner then cited Seth, col. 8, lines 21-25. Seth involved the oxidation properties of a cold sprayed MCrAIY relative to low-pressure plasma spray. Col. 6, lines 27-30. ‘Thus, the cold spray process provides improved oxidation resistant properties relative to known deposition techniques that rely on high temperatures.’ Col. 6, lines 37-40. The cited Seth, col. 8, lines 21-25 must be viewed in this context. This is confirmed by the mention in the sentences starting at col.8, line 27: ‘After the cold spray deposition of first layer 14, relative quantities of the hard particles 18 and the matrix material 17 particles may be cold sprayed...’ And the same emphasis on cold spray attends the variations disclosed in the yet following paragraph of Seth. Thus, the examiner’s asserted benefits do not relate to the examiner’s modification involving aluminum instead of MCrAlY. Rather the examiner’s benefits found in Seth relate to what the MCrAlY deposition technique is” have been fully considered. The Office respectfully does not find such arguments persuasive to disqualify Seth  since Seth discloses that the mere presence, as opposed to method of application, of the base layer 14 contributes to preventing oxidation as indicated at col.4:ll.47-54 stating “The cold spray process may also be used to deposit an initial layer of the matrix material on the surface of the substrate devoid or substantially devoid of hard particles then co-depositing the matrix material and hard particles to complete the abrasive coating. The initial layer of matrix material may increase the bond strength of the matrix material to the substrate and enhance oxidation resistance in that area” (emphasis added). Furthermore, the Office respectfully notes that the previous modification was also motivated by “promoting strong adhesion of the tip coating” - Seth states beginning at col.7:ln.1 “In addition to being composed of an MCrAlY alloy, the matrix material 17 may be a metal superalloy, such as a nickel base superalloy, or any metal alloy that has sufficient properties to a) form and maintain a sufficient bond strength between the matrix material 17 and the substrate, b) entrap and retain the abrasive particles 18, c) provide oxidation and high temperature resistance and d) possess sufficient mechanical properties to maintain its shape on the surface of the substrate 10 during operation, such as when the tip of a gas  turbine blade rub encounters the interior surface of a corresponding ring segment.  For example, it is desirable to maintain compatibility of the coefficients of thermal expansion between the matrix material 17 and the substrate so that during operation of a turbine, for example, the bond strength between them is not weakened beyond performance limits and the matrix material 17 retains its shape sufficiently to retain the hard particles 18 to ensure a proper rub encounter with the ring segment” (emphasis added).
Applicant’s arguments filed 03 May 2022 stating “Notably also, the examiner’s claim 7 assertion contradicts the ultimate combinations made by the examiner in that cited Wrabel [0040] as interpreted by the examiner involves an aluminum substrate and aluminum alloy matrix rather than the reverse” have been fully considered. The Office is respectfully unclear as to what the alleged contradiction is - the modification in claim 1 results in adding “an aluminum-based base layer between the tip coating and the substrate”, and Wrabel discloses in par. [0040] that the coating 52 (which includes the matrix material) and the substrate are aluminum-based and, thus, all of the limitations are addressed by the proposed combination without contradiction.
Applicant’s arguments filed 03 May 2022 stating “The examiner has not established any analogy between the particular coating of Strock et al. ‘652 and the abrasive tip situation of the modified Wrabel. The cited col.2, lines 63-65 discussion involves a Lucite-filled matrix. Again, the examiner has made no findings regarding the particular uses in Strock et al. being analogous to anything at issue in modified Wrabel et al. The examiner has not in any way made sufficient support of background findings for substitution under MPEP 2144.07” and “The examiner took improper Office Notice regarding the hardness, which is traversed. The asserted softness of the base elements, even if correct, does not inherently carry over to the particular alloys” have been fully considered. The Office respectfully notes that such arguments are moot in light of a different basis for rejection of claim 4 being presented below.
Applicant’s arguments filed 03 May 2022 stating “This blade-to-blade impact is not informative of the blade to outer air seal rub interaction… Rhoda involves a blade shroud coating which addresses blade-to-blade interaction. This surface coating on the shroud appears to interact with a like surface coating on the adjacent shroud. The examiner has established no analogy from this surface on surface interaction and a base layer of an abrasive coating which clearly does not experience analogous like-on-like rub. The examiner has similarly not established analogy relative to potential impact between the coated region of one blade and the uncoated region of another” have been fully considered. The Office respectfully disagrees that the aspects relied upon in Rhoda are not relevant to Wrabel merely because they involve different blade-to-external-element interactions. The instant argument does not indicate how the proposed modification would render Wrabel and/or Wrabel as modified unsatisfactory for its intended purpose and/or change the principle of operation of Wrabel and/or Wrabel as modified. The stated motivation to combine is found within the prior art, directly follows from the modification, and is not tied to any particular blade-to-external-element interaction. 
Applicant’s arguments filed 03 May 2022 stating “However, the examiner has not established the nature of the modification. What alloy is being replaced by ‘2198 for the purpose of limiting weight of the blade’” have been fully considered. The Office respectfully notes that Saccon discloses (see slide 2) that aluminum alloy 2198 is relatively lightweight in comparison to other common aluminum alloys, and the motivation to combine was stated as “to make the substrate as aluminum alloy 2198 for the purpose of limiting weight of the blade” - the selection of aluminum alloy 2198 would limit weight compared to other common aluminum alloys. 
Applicant’s arguments filed 03 May 2022 stating “However, this is clear error. First, it conflicts with the examiner’s underlying combination and citation of Wrabel [0040] and reasoning from Seth col. 8. Seth particularly involves nickel superalloy blades and MCrAIY coatings and selects properties including minimizing substrate interdiffusion for the base layer and oxidation and corrosion resistance for the second layer. Col. 4, lines 20-23. The examiner has not explained how this applies to aluminum alloys, let alone pure aluminum.” have been fully considered. The Office is respectfully unclear as to why the stated motivation to combine of “promoting strong adhesion of the tip coating while also preventing oxidation of the substrate” would be exclusive to MCrAlY. There is no apparent reason that the stated benefits of “promoting strong adhesion of the tip coating while also preventing oxidation of the substrate” could not be realized in the context of aluminum-based materials.
Applicant’s arguments filed 03 May 2022 stating “The column 8 passage does not expressly identify the examiner’s asserted ‘preventing oxidation of the substrate’ instead it discusses the lack of first layer 14 as insuring ‘a strong bond between first layer 14 and substrate 10 and may improve the oxidation resistance of the abrasive coating 12 in this area.’ Col 8, lines 23-25. It discusses coating oxidation rather than oxidation of the substrate. It is not tied to the similarity of material between the layers which it is merely an artifact of the lack of particles” have been fully considered. The Office respectfully notes that the portion of Seth stating “first layer 14 … may improve the oxidation resistance of the abrasive coating 12 in this area” is unclear since first layer 14 is disclosed as constituting part of coating 12 and is overlaid by second layer 16 of coating 12. In any case, an increase in the oxidation resistance of the coating 12 would necessarily provide increased protection against environmentally-induced oxidation of the substrate 10 since the coating 12 overlies the substrate 10. Furthermore, mere occlusion, which results from the modification over Seth, of a substrate protects it against environmentally-induced oxidation.
Applicant’s arguments filed 03 May 2022 stating “In the examiner’s characterization of Watson, the examiner is not using Watson for what the cited portion of Watson actually teaches which would be the pure aluminum substrate. It does not suggest to combine the pure aluminum base layer and matrix with a different substrate alloy composition” have been fully considered. The Office acknowledges that the previous prior art rejection of claim 23 omitted an explanation of how the previous limitations are addressed. Since these limitations previously depended from claim 1 and are now incorporated into claim 1, the below rejection of claim 1 is not necessitated by amendment and, thus, finality of this Office action is withheld. The Office regrets any inconvenience to Applicant. 


Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  
Specifically, claim 3 fails to further limit the subject matter of claim 1 in light of claim 1 reciting “the matrix and base layer are pure aluminum” (i.e., the same material). 
As the Federal Circuit treats non-compliance with 35 U.S.C. 112(d) as a patentability issue, it is considered more appropriate to treat a claim that does not comply with 35 U.S.C. 112(d) by rejecting the claim under 35 U.S.C. 112(d) rather than by objecting to such claim under 37 CFR 1.75(c) as provided for in MPEP 608.01(n)(II). See Pfizer Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 2013/0004328 - hereafter referred to as Wrabel; cited in an IDS) in view of Seth et al. (US 6,706,319 - hereafter referred to as Seth; cited in an IDS) and Watson et al. (US 2013/0004327 - hereafter referred to as Watson; previously cited).
In reference to claim 1 
Wrabel discloses:
A blade (32 - Figure 2A) comprising:
an airfoil (46) having:
a root end (44) and a tip (51);
a metallic substrate (54) along at least a portion of the airfoil; and
an abrasive tip coating (52) comprising an abrasive (i.e., particles/grits - see paragraph [0039]) and an aluminum-based matrix (see paragraph [0040]).

Wrabel does not disclose:
an aluminum-based base layer between the tip coating and the substrate;
the matrix and the base layer are pure aluminum.

Seth discloses:
	a gas turbine engine blade comprising a substrate (10) and an abrasive coating (i.e., second layer 16), wherein the abrasive coating (16) comprises a matrix material (17) and abrasive particles (18), wherein a base layer (i.e., first layer 14) is disposed between the abrasive coating (16) and the substrate (10), wherein the matrix material (17) of the abrasive coating (16) and the base layer (14) are formed of the same material (see col.6:ll.42-45), and wherein the base layer (14) promotes strong adhesion of the abrasive coating (16) to the substrate while also preventing oxidation of the substrate (see col.8:ll.21-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel to include a base layer, formed of the same material as the matrix material, between the tip coating and the substrate, as disclosed by Seth, for the purpose of promoting strong adhesion of the tip coating while also preventing oxidation of the substrate.

Watson discloses:
	a gas turbine engine blade (32) formed of pure aluminum (see pars. [0012] and [0028]).

Wrabel further discloses (see par. [0040]) that the coating material is selected for bonding properties and chemical compatibility with the material of substrate 54.

Furthermore, it has been held (see MPEP 2144.07) that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel in view of Seth to use pure aluminum as the aluminum-based material, as disclosed by Watson. In performing such a modification, it would have been further obvious to form the “base layer” of Wrabel in view of Seth from pure aluminum for the purpose of maximizing bonding properties and/or chemical compatibility

Wrabel in view of Seth and Watson therefore addresses:
an aluminum-based base layer (Seth - 14, incorporated into Wrabel such that it is of the same material as the aluminum matrix material of Wrabel) between the tip coating (Wrabel) and the substrate (Wrabel);
the matrix (Wrabel) and the base layer are pure aluminum (Watson)(note: the modification over Watson results in the “base layer” being formed of pure aluminum, and the modification over Seth results in “base layer” and “matrix” being formed of the same material - accordingly, in the proposed combination, “substrate”, “base layer”, and “matrix” are all formed of pure aluminum). 

In reference to claim 2 
Wrabel in view of Seth and Watson addresses:
The blade of claim 1 wherein the base layer (Seth - 14, incorporated into Wrabel) is free of the abrasive (see Seth col.8:ll.21-25 stating that first layer 14 being devoid of hard particles 18 ensures the properties of strong adhesion / oxidation resistance, which is imbued by the motivation to combine).

In reference to claim 3 
Wrabel in view of Seth and Watson addresses:
The blade of claim 1 wherein the aluminum-based matrix (Wrabel) is the same as the base layer (Seth - 14, incorporated into Wrabel such that it is of the same material as the aluminum matrix material of Wrabel).

In reference to claim 23 
Wrabel in view of Seth and Watson addresses:
The blade of claim 1, wherein: the substrate (Wrabel - 54, as modified by Watson) is aluminum-based (Wrabel and/or Watson).




Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel in view of Seth, Watson, and Bayer et al. (US 2007/0190352 - hereafter referred to as Bayer).

In reference to claims 4 and 6
Wrabel in view of Seth and Watson addresses:
The blade of claim 1.
Wrabel in view of Seth and Watson does not address:
the matrix and the base layer are softer than the substrate. (claim 4)
at least one of: the base layer is softer than the substrate; and the base layer has a yield strength less than a yield strength of the substrate. (claim 6)

Bayer discloses:
	a gas turbine engine blade comprising a coating having a base layer (15) that is softer than the underlying substrate (11), such softness providing damping properties and/or protecting the substrate from cracks (see pars. [0007] and [0015]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel in view of Seth and Watson to make the base layer softer than the substrate, as disclosed by Bayer, for the purpose of imbuing damping properties and/or protecting the substrate from cracks. 

Wrabel in view of Seth, Watson, and Bayer therefore addresses:
the matrix (Wrabel - as modified by Seth to be the same material as the “base layer”) and the base layer (Seth - 14, incorporated into Wrabel) are softer (due to the modification over Bayer) than the substrate (Wrabel - 54, as modified). (claim 4)
at least one of: the base layer (Seth - 14, incorporated into Wrabel) is softer (due to the modification over Bayer) than the substrate (Wrabel - 54, as modified); and (note: strike-through is ignored due to “at least one of” establishing alternatives) (claim 6)

In reference to claim 7
Wrabel in view of Seth, Watson, and Bayer addresses:
The blade of claim 6 wherein: the substrate (Wrabel - 54) is aluminum-based (see Wrabel par. [0040]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel in view of Seth, Watson, and Rhoda (5,137,426; cited in an IDS).

In reference to claim 6 
Wrabel in view of Seth and Watson addresses:
The blade of claim 1.
Wrabel in view of Seth and Watson does not address:
at least one of: the base layer is softer than the substrate; and the base layer has a yield strength less than a yield strength of the substrate. 

Rhoda discloses:
	a coating of a gas turbine engine component comprising a layer of aluminum (see
col.2:Il.34-37) having increased deformability relative to the substrate, wherein such increased
deformability provides shock absorption in order to prevent damage to the substrate (see
col.2:lI.31-34); the increased deformability of the aluminum layer relative to the
substrate is realized by a yield strength that is less than the yield strength of the substrate (see col.6:ll.7-20).

It would have been obvious to one having ordinary skill in the art before the effective filing
date of the claimed invention to modify the blade of Wrabel in view of Seth and Watson to make
the non-substrate layers (i.e., the “matrix” and the “base layer”) have a yield strength that is less than that of the substrate, as disclosed by Rhoda, for the purpose of making it deformable relative to the substrate in order to prevent damage to the substrate.

Wrabel in view of Seth, Watson, and Rhoda addresses:
at least one of: (note: strike-through is ignored due to “at least one of” establishing alternatives) and the base layer has a yield strength less than a yield strength of the substrate. 

In reference to claim 7
Wrabel in view of Seth, Watson, and Rhoda addresses:
The blade of claim 6 wherein: the substrate (Wrabel - 54) is aluminum-based (see Wrabel par. [0040]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel in view of Seth, Watson, Bayer, and NPL reference Saccon (Saccon, Vinicius Toledo. “Characterisation of AA 2198 T851 and AA 2139 T3 Aluminum Alloy Joined by Friction Stir Welding”. Institute of Materials Research, June 2008; previously cited; retrieved from https://www.coastdat.eu/imperia/md/content/hzg/programmschwerpunkte /ipsus/ipsus_progress_meeting2vinicius_saccon.pdf), and wherein NPL reference Matweb (Aluminum 2198 Composition Spec from Matweb.com; previously cited) is cited on an evidentiary basis.



In reference to claims 21 and 22
Wrabel in view of Seth, Watson, and Bayer addresses:
	The blade of claim 7.

Wrabel in view of Seth, Watson, and Bayer does not address that the substrate has the claimed composition.

Matweb discloses aluminum alloy 2198 as having constituents with percentages by weight that are within the ranges of the claimed percentages.

Saccon discloses (see slide 2) that aluminum alloy 2198 is relatively lightweight in comparison to other common aluminum alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel in view of Seth, Watson, and Bayer to make the substrate as aluminum alloy 2198 for the purpose of limiting weight of the blade.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel in view of Seth, Watson, Rhoda, and Saccon, and wherein Matweb is cited on an evidentiary basis.

In reference to claims 21 and 22
Wrabel in view of Seth, Watson, and Rhoda addresses:
	The blade of claim 7.

Wrabel in view of Seth, Watson, and Rhoda does not address that the substrate has the claimed composition.

Matweb discloses aluminum alloy 2198 as having constituents with percentages by weight that are within the ranges of the claimed percentages.

Saccon discloses (see slide 2) that aluminum alloy 2198 is relatively lightweight in comparison to other common aluminum alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel in view of Seth, Watson, and Rhoda to make the substrate as aluminum alloy 2198 for the purpose of limiting weight of the blade.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 3, 4, 6, 7, and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 1, 1, 3, 3, and 1, respectively, of Strock (US 10,450,876; previously cited) in view of Watson and Seth.

In reference to claim 1
Although the claims are not identical, they are not patentably distinct from one another. The application claim(s) is broader in at least one aspect and includes additional elements not claimed in Strock claim 1.
Regarding the broadening aspect of the application claim(s), the following comparison between Strock claim 1 and application claim 1 underlines (see underlined features in Strock claim 1) what elements have been excluded in the presentation of the application claim(s)  
Strock claim 1
Application claim 1
A blade comprising: 
an airfoil having: 
a root end and a tip;  
a metallic substrate along at least a portion of the airfoil;  
an abrasive tip coating consisting of an abrasive and an aluminum-based matrix;  and

an aluminum-based base layer between the tip coating and the substrate

wherein the matrix is galvanically sacrificial to the base layer and the substrate, wherein the matrix and the base layer are softer than the substrate.
A blade comprising:

an airfoil having:

a root end and a tip;

a metallic substrate along at least a portion of the airfoil; and

an abrasive tip coating comprising an abrasive and an aluminum-based matrix; and

an aluminum-based base layer between the tip coating and the substrate.


Thus, it is apparent, for the broadening aspect, that Strock claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by Strock claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over Strock claim 1 with respect to the broadening aspect.

With regards to the additional elements, Strock claim 1 does not address:
		the matrix and the base layer are pure aluminum.

Watson discloses:
a gas turbine engine blade (32) formed of pure aluminum (see pars. [0012] and [0028]).

Seth discloses:
a gas turbine engine blade comprising a substrate (10) and an abrasive coating (i.e., second layer 16), wherein the abrasive coating (16) comprises a matrix material (17) and abrasive particles (18), wherein a base layer (i.e., first layer 14) is disposed between the abrasive coating (16) and the substrate (10), wherein the matrix material (17) of the abrasive coating (16) and the base layer (14) are formed of the same material (see col.6:ll.42-45), and wherein the base layer (14) promotes strong adhesion of the abrasive coating (16) to the substrate while also preventing oxidation of the substrate (see col.8:ll.21-25).

Furthermore, it has been held (see MPEP 2144.07) that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Strock claim 1 to use pure aluminum as the blade substrate material, as disclosed by Watson. In performing such a modification, it would have been further obvious to form the “matrix” and “base layer” from pure aluminum for the purpose of maximizing bonding properties and/or chemical compatibility with the respective relative underlying layer.

In reference to claim 2
A comparison of application claim 2 to Strock claim 2 shows clear correspondence.

In reference to claim 3
Strock claim 1 in view of Watson and Seth, as combined in the rejection of claim 1, addresses:
		The blade of claim 1, wherein the aluminum-based matrix is the same as the base layer.

In reference to claim 4
Although the claims are not identical, they are not patentably distinct from one another. The application claim(s) is broader in at least one aspect and includes additional elements not claimed in Strock claim 1.
Regarding the broadening aspect of the application claim(s), the following comparison between Strock claim 1 and application claim 4 underlines (see underlined features in Strock claim 1) what elements have been excluded in the presentation of the application claim(s).  
Strock claim 1
Application claim 4 (via claim 1)
A blade comprising: 
an airfoil having: 
a root end and a tip;  
a metallic substrate along at least a portion of the airfoil;  
an abrasive tip coating consisting of an abrasive and an aluminum-based matrix;  and

an aluminum-based base layer between the tip coating and the substrate

wherein the matrix is galvanically sacrificial to the base layer and the substrate, 

wherein the matrix and the base layer are softer than the substrate.
A blade comprising:

an airfoil having:

a root end and a tip;

a metallic substrate along at least a portion of the airfoil; and

an abrasive tip coating comprising an abrasive and an aluminum-based matrix; and

an aluminum-based base layer between the tip coating and the substrate;




the matrix and the base layer are softer than the substrate.


Thus, it is apparent, for the broadening aspect, that Strock claim 1 includes features that are not in application claim 4. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 4 is anticipated by Strock claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 4 is obvious over Strock claim 1 with respect to the broadening aspect.

With regards to the additional elements, Strock claim 1 does not address:
		the matrix and the base layer are pure aluminum.

Watson discloses:
a gas turbine engine blade (32) formed of pure aluminum (see pars. [0012] and [0028]).

Seth discloses:
a gas turbine engine blade comprising a substrate (10) and an abrasive coating (i.e., second layer 16), wherein the abrasive coating (16) comprises a matrix material (17) and abrasive particles (18), wherein a base layer (i.e., first layer 14) is disposed between the abrasive coating (16) and the substrate (10), wherein the matrix material (17) of the abrasive coating (16) and the base layer (14) are formed of the same material (see col.6:ll.42-45), and wherein the base layer (14) promotes strong adhesion of the abrasive coating (16) to the substrate while also preventing oxidation of the substrate (see col.8:ll.21-25).

Furthermore, it has been held (see MPEP 2144.07) that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Strock claim 1 to use pure aluminum as the blade substrate material, as disclosed by Watson. In performing such a modification, it would have been further obvious to form the “matrix” and “base layer” from pure aluminum for the purpose of maximizing bonding properties and/or chemical compatibility with the relative underlying layer.

In reference to claim 6
Strock claim 3 (via claim 1) in view of Watson and Seth, as combined in the rejection of claim 1, addresses:	
(note: the following comparison shows how application claim 6 corresponds to Strock claim 3).
Strock claim 3 (via claim 1)
Application claim 6 (via claim 1)
The blade of claim 1 wherein: 





the base layer has a yield strength at 
least 30% less than a yield strength of the substrate. 
The blade of claim 1 wherein at least one of:

(note: strike-through text is ignored since “at least one” establishes alternatives) and

the base layer has a yield strength less than a yield strength of the substrate.



In reference to claim 7
Strock claim 3 (via claim 1) in view of Watson and Seth, as combined in the rejection of claim 1, addresses:
		The blade of claim 6, wherein: the substrate is aluminum-based.

In reference to claim 23
Strock claim 1 in view of Watson and Seth, as combined in the rejection of claim 1, addresses:
		The blade of claim 1, wherein: the substrate is aluminum-based.

Claims 21 and 22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Strock claim 3 (via claim 1) in view of Watson, Seth, and NPL reference Saccon, and wherein NPL reference Matweb is cited on an evidentiary basis.

In reference to claims 21 and 22
Strock claim 3 (via claim 1) in view of Watson and Seth addresses:
	The blade of claim 7.

Strock claim 3 (via claim 1) in view of Watson and Seth does not address that the substrate has the claimed composition.

Matweb discloses aluminum alloy 2198 as having constituents with percentages by weight that are within the ranges of the claimed percentages.

Saccon discloses (see slide 2) that aluminum alloy 2198 is relatively lightweight in comparison to other common aluminum alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the blade of Strock claim 3 in view of Watson and Seth to be formed from aluminum alloy 2198 for the purpose of limiting weight of the blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745